Citation Nr: 0521444	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-35 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for acne of the buttocks.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1940 to June 1945 
and from June 1946 to January 1947.

This appeal arises from a March 2004 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs which continued a noncompensable rating 
for acne of the buttocks.  

In July 2005, the veteran testified in a videoconference 
hearing before the undersigned Veterans' Law Judge.  The 
Board has advanced the appeal on the Board's docket due to 
the veteran's advanced age.


FINDING OF FACT

The veteran has not had acne of the buttocks for many years.


CONCLUSION OF LAW

The schedular criteria for the assignment of a compensable 
rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

II. Increased Rating

The veteran argues that an increased rating is warranted for 
acne of the buttocks.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Acne is rated under 38 C.F.R. § 4.118, Diagnostic Code 7828.  
Under this DC, a noncompensable rating is warranted for 
superficial acne of any extent.  Deep acne affecting less 
than 40 percent of the face and neck, or; deep acne other 
than on the face and neck warrants a disability rating of 10 
percent.  Deep acne affecting 40 percent or more of the face 
and neck warrants a disability rating of 30 percent.  Acne 
may also be rated for disfigurement of the head, face, or 
neck, or for scars, depending upon the predominant 
disability.

Since his November 2003 claim for an increased evaluation, 
the veteran has not had symptoms or treatment for acne of the 
buttocks.  In December 2003, the veteran underwent a VA 
examination.  He denied having a rash on his buttocks.  
However, the examiner did find that the veteran had tinea 
pubis "manifested by a rash in the groin area."  The rash 
was reddened and irritated with slight exudative changes.  It 
covered less than 5 percent of the veteran's body.  The 
veteran reported that he treated the rash with daily anti-
fungal medication and that his symptoms were worse in the 
summer than in winter.

In July 2005, the veteran testified in a videoconference 
hearing before the undersigned veteran's law judge.  He 
reported that he had red itchy spots around his "privates."  
His representative asked if the rash was bumpy and he 
responded in the negative.  He also testified that the rash 
was worse in the summer and that he treated it with a cream, 
powder, oral medications, and, on one occasion, an injection.  
The symptoms he described were similar to those found in the 
December 2003 examination, which were diagnosed as tinea 
pubis rather than acne.

Based on the medical evidence as well as the veteran's own 
testimony, it is clear he is not entitled to a compensable 
rating under DC 7828.  However, the Board must also consider 
whether the veteran may be entitled to a higher rating under 
another Diagnostic Code.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Because the service-connected acne does not 
involve the head, face, or neck, and it is neither contended 
nor shown that it has resulted in any scarring that would 
support a compensable evaluation, the Board concludes that 
the is no other diagnostic code that would provide a 
compensable evaluation for the service-connected acne.

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating for the veteran's 
service-connected acne of the buttocks.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  Therefore, the claim is 
denied.

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  



A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  The veteran was sent a VCAA letter in November 
2003, and the text of 38 C.F.R. § 3.159 was included in the 
September 2004 statement of the case (SOC).  Concerning 
element (1), above, the Board notes that the RO sent the 
appellant a VCAA notice letter in November 2003 that informed 
him of the type of information and evidence necessary for 
establishing an increased rating.  Also, by virtue of the 
rating decision on appeal and the SOC he was provided with 
specific information as to why his claim was not granted, and 
of the evidence that was lacking. 

As for elements (2) and (3), the Board notes that the 
November 2003 VCAA letter, along with the SOC, notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the VCAA letter informed him that VA requested 
all records held by any federal agency and made reasonable 
efforts to obtain relevant evidence not held by a federal 
agency; while the appellant was responsible for identifying 
custodians of any additional records.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in a September 2004 SOC.


The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the Pelegrini Court also held 
that a section 5103 notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the adverse AOJ decision upon which this appeal is 
based was made in March 2004, after the veteran received VCAA 
notice in November 2003.  Therefore, the Board finds that the 
VCAA letter was timely and any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA's notices.

B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private and VA treatment records.  
The Board acknowledges that the most recent treatment records 
in the veteran's claims folder are from late 2004, and that 
the veteran has reported more recent treatment at his July 
2005 hearing.  Based on the veteran's own testimony, however, 
these records are likely to yield only additional evidence of 
treatment for tinea pubis.  Furthermore, the appeal has been 
advanced on the docket and it would delay the decision to 
request additional records irrelevant to the appeal.  In 
addition, the veteran was afforded a VA examination, which 
did not show the presence of acne of the buttocks.  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Service-connection for acne of the buttocks is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


